DETAILED ACTION

This Office Action is in response to the application as originally filed on 01/05/2021.Claims 1-3 are pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Information Disclosure Statement
The information disclosure statement filed on 12/18/2020 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 is included in this correspondence.

Response to Information Disclosure Statement
The information disclosure statement filed 01/05/2021 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 are included in this correspondence. 

Claim Objections
Independent claim 3 is objected under 37 CFR 1.75 as being a substantial duplicate of Independent claim 1. As per the below Table (see underlined), claim 3, in its present form, is a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). As such, Applicant is advised, hereby, that should claim 1 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 

1. An apparatus for wireless communications, comprising: one or more processors, configured to:

5configure, based on an antenna configuration of a base station, downlink reference signals of the base station in a plurality of spatial dimensions respectively; and generate a control message containing an indication that the base station transmits the downlink reference signals in the plurality of spatial dimensions respectively, for use by a communication device served by the base station, wherein 10the control message indicates at least an antenna port set arranged at the base station to transmit the downlink reference signals, and the control message indicates a plurality of transmitting time corresponding to each of the downlink reference signal in respective spatial dimensions.
An apparatus for wireless communications, comprising:

configuring, based on an antenna configuration of a base station, downlink reference signals of the base station in a plurality of spatial dimensions respectively; and 5generating a control message containing an indication that the base station transmits the downlink reference signals in the plurality of spatial dimensions respectively, for use by a communication device served by the base station, wherein the control message indicates at least an antenna port set arranged at the base station to transmit the downlink reference signals, and 10the control message indicates a plurality of transmitting time corresponding to each of the downlink reference signal in respective spatial dimensions




. 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over CN10405232 to Li et al. (“Li”) in view of US2014/0098689 to Lee al. (“Lee”).  (The comments in parentheses apply to the prior art document) 
RE claims 1 and 3, Li discloses an apparatus for wireless communications (e.g. Li, Fig. 7, Para [0057]), comprising: one or more processors (e.g. Li, Fig. 7 and Para [0057]), configured to: configure, based on an antenna configuration of a base 
The subject matter of claims 1 and 3 differs from Li in that Li does not explicitly disclose wherein the plurality of transmitting time corresponding to each of the downlink reference signal in respective spatial dimensions, as recited. However, Lee teaches or suggests, in the same technical filed, a plurality of transmitting time corresponding to each of the downlink reference signal in respective spatial dimensions (e.g. Lee, Figs. 5, 17, Paras [0083], [0155], [0179], [0214]: the control message indicates a plurality of transmitting period corresponding to different 


 RE claim 2 Li discloses 15an apparatus for wireless communications (e.g. Li, Fig. 7 and Abstract of the disclosure), comprising: one or more processors (Fig. 7 and Para [0057] of Li), configured to determine, based on a control message from a base station, that the base station transmits downlink reference signals in a plurality of spatial dimensions respectively (see Paras [0108]-[0113], [0116]-[0121]: detects (determines), based on a control message from a base station, the transmitted reference signals in a plurality of spatial dimensions, including horizontal and vertical directions), wherein the control message indicates at least an antenna port set arranged at the base station to 20transmit the downlink reference signals (e.g. Li, Fig. 1, Paras [0008], [0042], [0063], [0113]: wherein, 10the radio resource control (RRC) a plurality of transmitting time (e.g. Li, Paras [0043], [0063], [0065], [0105]: wherein 10the radio resource control (RRC) indicates at least an antenna port set and the control signaling indicates a plurality of transmitting periods) [….]; measure, in response to a measurement indication from the base station, the downlink reference signals in respective spatial dimensions and generate measurement feedback 25information for the downlink reference signals (e.g. Li, Paras [0108]-[0113], [0116]-[0121]: measures the reference signals correspondent to the spatial dimensions and generates  feedback 25information based on the measurement of the reference signals for downlink transmission); the one or more processors is further configured to determine a spatial dimension of an individual downlink reference signal based on the transmitting time of the individual downlink reference signal (e.g. Li, Paras [0108]-[0113], [0116]-[0121] , [0191]: performs processing for determining reference signal from specific (i.e. individual) base station, wherein the reference signal is used to measure a channel characteristics in the two dimensions (i.e. Horizontal and Vertical directions).
The subject matter of claim 2 differs from Li in that Li does not explicitly disclose wherein the plurality of transmitting time corresponding to each of the downlink reference signal in respective spatial dimensions, as recited. However, Lee teaches or suggests, in the same technical filed, a plurality of transmitting time corresponding to each of the downlink reference signal in respective spatial dimensions (e.g. Lee, Figs. 5, 17, Paras [0083], [0155], [0179], [0214]: the control message indicates a plurality of transmitting period corresponding to different transmission resources (e.g. a subframe or time slot). Hence the prior art teaches or fairly suggests each feature of claims 1 and 3, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632